
	
		II
		111th CONGRESS
		1st Session
		S. 272
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to ensure that all
		  agreements, contracts, and transactions with respect to commodities are carried
		  out on a regulated exchange, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Derivatives Trading Integrity Act
			 of 2009.
		2.Regulation of
			 certain agreements, contracts, and transactions
			(a)DefinitionsSection 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a)
			 is amended—
				(1)by striking paragraphs (10), (11), (13),
			 (14), and (33); and
				(2)by
			 redesignating—
					(A)paragraph (12) as
			 paragraph (10);
					(B)paragraphs (15)
			 through (32) as paragraphs (11) through (28), respectively; and
					(C)paragraph (34) as
			 paragraph (29).
					(b)ExclusionsSection 2 of the
			 Commodity Exchange Act (7 U.S.C. 2)
			 is amended—
				(1)by striking
			 subsections (d), (e), (g), (h), and (i); and
				(2)by redesignating
			 subsection (f) as subsection (d).
				(c)Restriction of
			 futures trading to contract markets or derivatives transaction execution
			 facilitiesSection 4 of the Commodity Exchange Act (7 U.S.C. 6) is
			 amended—
				(1)in subsection
			 (a), in the matter preceding paragraph (1), by striking Unless exempted
			 by the Commission pursuant to subsection (c), it shall and inserting
			 It shall;
				(2)by striking
			 subsection (c); and
				(3)by redesignating
			 subsection (d) as subsection (c).
				(d)Exempt boards
			 of tradeSection 5d of the Commodity Exchange Act (7 U.S.C. 7a–3) is
			 repealed.
			3.Conforming
			 amendments
			(a)Section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) (as amended by section 2(a)(2)) is
			 amended—
				(1)in paragraph
			 (10)(A)(x), by striking (other than an electronic trading facility with
			 respect to a significant price discovery contract);
				(2)in paragraph
			 (25)—
					(A)in subparagraph
			 (C), by inserting and after the semicolon at the end;
					(B)in subparagraph
			 (D), by striking ; and and inserting a period; and
					(C)by striking
			 subparagraph (E); and
					(3)in paragraph
			 (27), by striking section 2(c), 2(d), 2(f), or 2(g) of this Act
			 and inserting subsection (c) or (d) of section 2.
				(b)Section 2(c) of
			 the Commodity Exchange Act (7 U.S.C. 2(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking 5d,; and
					(B)in subparagraph
			 (F), by striking in an excluded commodity; and
					(2)in paragraph
			 (2)(B)(i)(II)—
					(A)in item (cc), by
			 striking section 1a(20) of this Act each place it appears and
			 inserting section 1a(16); and
					(B)in item (dd), by
			 striking section 1a(12)(A)(ii) of this Act and inserting
			 section 1a(10)(A)(ii).
					(c)Section 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a) is amended—
				(1)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking or on electronic trading facilities with respect
			 to a significant price discovery contract; and
					(B)in the second
			 sentence, by striking or on an electronic trading facility with respect
			 to a significant price discovery contract,;
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking or electronic trading facility with respect to a significant
			 price discovery contract; and
					(B)in paragraph (2),
			 in the matter preceding the proviso, by striking or electronic trading
			 facility with respect to a significant price discovery contract;
			 and
					(3)in subsection
			 (e)—
					(A)in the first
			 sentence—
						(i)in the matter
			 preceding the proviso—
							(I)by striking
			 or by any electronic trading facility;
							(II)by striking
			 or on an electronic trading facility; and
							(III)by striking
			 or electronic trading facility; and
							(ii)in the proviso,
			 by striking or electronic trading facility; and
						(B)in the second
			 sentence, in the matter preceding the proviso, by striking or electronic
			 trading facility with respect to a significant price discovery
			 contract.
					(d)Section 4g(a) of
			 the Commodity Exchange Act (7 U.S.C. 6g(a)) is amended by striking and
			 in any significant price discovery contract traded or executed on an electronic
			 trading facility or.
			(e)Section 4i of the
			 Commodity Exchange Act (7 U.S.C. 6i) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking or any significant price discovery
			 contract traded or executed on an electronic trading facility;
			 and
				(2)in the matter
			 following paragraph (2), by striking or electronic trading
			 facility.
				(f)Section 5a of the
			 Commodity Exchange Act (7 U.S.C. 7a) is amended—
				(1)in subsection
			 (b)(2)—
					(A)in subparagraph
			 (D)(ii), by inserting or after the semicolon at the end;
					(B)in subparagraph
			 (E), by striking ; or and inserting a period; and
					(C)by striking
			 subparagraph (F); and
					(2)in subsection
			 (g)—
					(A)in the heading,
			 by striking Election To
			 Trade Excluded and Exempt Commodities and inserting
			 Excluded
			 securities; and
					(B)in paragraph
			 (1)—
						(i)by striking
			 excluded or exempt commodities other than and inserting
			 commodities other than an agricultural commodity enumerated in section
			 1a(4) or; and
						(ii)by striking
			 , 2(d), or 2(g) of this Act, or exempt under section 2(h) of this
			 Act.
						(g)Section 5b of the
			 Commodity Exchange Act (7 U.S.C. 7a–1) is amended—
				(1)in subsection
			 (a)(1), by striking section 2(a)(1)(C)(i), 2(c), 2(d), 2(f), or 2(g) of
			 this Act or title IV of the Commodity Futures Modernization Act of 2000, or
			 exempted under section 2(h) or 4(c) of this Act and inserting
			 subsection (a)(1)(C)(i), (c), or (d) of section 2 or title IV of the
			 Commodity Futures Modernization Act of 2000 (Public Law 106–554; 114 Stat.
			 2763A457); and
				(2)in subsection
			 (b), by striking section 2(c), 2(d), 2(f), or 2(g) of this Act or title
			 IV of the Commodity Futures Modernization Act of 2000, or exempted under
			 section 2(h) or 4(c) of this Act and inserting subsection (c) or
			 (d) of section 2 or title IV of the Commodity Futures Modernization Act of 2000
			 (Public Law 106–554; 114 Stat. 2763A457).
				(h)Section 5c of the
			 Commodity Exchange Act (7 U.S.C. 7a–2) is amended—
				(1)in subsection
			 (a)(1), by striking and section 2(h)(7) with respect to significant
			 price discovery contracts,;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking , derivatives transaction execution facility, or electronic
			 trading facility with respect to a significant price discovery contract
			 and inserting or derivatives transaction execution facility;
			 and
					(B)in paragraphs (2)
			 and (3), by striking , derivatives transaction execution facility, or
			 electronic trading facility each place it appears and inserting
			 or derivatives transaction execution facility; and
					(3)in subsection
			 (d)(1), in the matter preceding subparagraph (A), by striking or
			 2(h)(7)(C) with respect to a significant price discovery contract traded or
			 executed on an electronic trading facility,.
				(i)Section 5e of the
			 Commodity Exchange Act (7 U.S.C. 7b) is amended by striking or
			 revocation of the right of an electronic trading facility to rely on the
			 exemption set forth in section 2(h)(3) with respect to a significant price
			 discovery contract,.
			(j)Section 5f(b)(1)
			 of the Commodity Exchange Act (7 U.S.C. 7b–1(b)(1)) is amended in the matter
			 preceding subparagraph (A), by striking section 5f and inserting
			 this section.
			(k)Section 6(b) of
			 the Commodity Exchange Act (7 U.S.C.
			 8(b)) is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 or to revoke the right of an electronic trading facility to rely on the
			 exemption set forth in section 2(h)(3) with respect to a significant price
			 discovery contract,; and
					(B)by striking
			 or electronic trading facility; and
					(2)in the second
			 sentence, in the matter preceding the proviso, by striking or electronic
			 trading facility.
				(l)Section 12(e) of
			 the Commodity Exchange Act (7 U.S.C. 16(e)) is amended by striking paragraph
			 (2) and inserting the following:
				
					(2)EffectThis
				Act supersedes and preempts the application of any State or local law that
				prohibits or regulates gaming or the operation of bucket shops (other than
				antifraud provisions of general applicability) in the case of an agreement,
				contract, or transaction that is excluded from this Act under—
						(A)subsection (c) or
				(d) of section 2; or
						(B)title IV of the
				Commodity Futures Modernization Act of 2000 (Public Law 106–554; 114 Stat.
				2763A457).
						.
			(m)Section 15(b) of
			 the Commodity Exchange Act (7 U.S.C. 19(b)) is amended by striking 4(c)
			 or.
			(n)Section
			 22(b)(1)(A) of the Commodity Exchange Act (7 U.S.C. 25(b)(1)(A)) is amended by
			 striking by section 2(h)(7) or sections 5 through 5c and
			 inserting under sections 5 through 5c.
			(o)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2 note;
			 Public Law 110–246) is amended by striking section 1a(32) and
			 inserting section 1a.
			
